Weiss, P. J.
Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered December 11, 1991, upon a verdict convicting defendant of the crimes of assault in the second degree, attempted assault in the second degree (two counts), promoting prison contraband in the first degree and criminal possession of a weapon in the fourth degree.
On April 19, 1989, while an inmate in the special housing unit for prisoners with disciplinary problems at Clinton Correctional Facility in Clinton County, defendant attacked several guards with a homemade sharpened metal rod. The attack occurred as defendant was being released from his cell *822to be escorted to recreation. Defendant has appealed his conviction after trial.
We find no merit in defendant’s contention that the verdict is against the weight of the evidence. Viewing the record in a light most favorable to the People and giving proper deference to weighing of credibility by the jury, we find that the verdict was amply supported by the weight of the evidence and should not be disturbed (see, People v Bleakley, 69 NY2d 490). Nor was defendant denied effective representation. The circumstances fail to support a motion to dismiss on constitutional speedy trial grounds (see, People v Taranovich, 37 NY2d 442, 445) and the decision to call as witnesses only three of defendant’s fellow special housing inmates was clearly a tactical decision of trial strategy (see, People v Baldi, 54 NY2d 137, 146-147). Defendant failed to preserve for review the issues of lack of foundation for rebuttal witnesses and the recusal of the Trial Judge prior to sentencing (see, CPL 470.05). We find no merit in defendant’s remaining contentions.
Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.